UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Dedra De La Rosa, i FEB 2 | 9020 -

Plaintiff,
18-cv-3456 (AJN)
oe
ORDER
Pure Green NYC 8th Street Corp,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

In advance of trial, the parties filed their Joint Pre-Trial Report on February 14, 2020.
Dkt. No. 79. However, they did not file their joint request to charge, joint proposed verdict
forms, and joint proposed voir dire questions, nor did they file their exhibits on the ECF. They
also failed to submit courtesy copies of these materials as well courtesy copies of the Joint Pre-
Trial Report. Pursuant to Individual Rules 6.D, 6.E, and 6.G, these materials were due at the
time the Joint Pre-Trial Report was filed. The Court extends the deadline to submit joint request
to charge, joint proposed verdict forms, joint proposed voir dire questions, exhibits, and courtesy
copies to March 12, 2020. The parties are admonished to strictly follow the Court’s deadlines.

SO ORDERED.

 

Dated: February 4° , 2020
New York, New York : | |

 

NLISON J. NATHAN
United States District Judge

pra ee = ee OT oe
c |

Spramncon eto TRIM oc mr tacoma

\
'

}
§
i
}
i
|

 
